McMurray, Judge.
Defendant was indicted for murder and convicted of voluntary manslaughter in the killing of his father-in-law by shooting him with a pistol. He was sentenced to serve a term of 15 years. A motion for new trial was filed and denied and the defendant appeals his conviction and sentence based upon the general grounds. Testimony offered by the state and by the defense was somewhat conflicting, but there was ample evidence upon which the jury was authorized to return the verdict of guilty of voluntary manslaughter. Whether the defendant killed the deceased under circumstances which would constitute murder or whether he acted for reasons of justification or solely as the result of a sudden, violent, and irresistible passion resulting from serious provocation sufficient to excite such passion in a reasonable person, these are all factual issues for jury determination. See Witt v. State, 124 Ga. App. 535 (184 SE2d 517); Nolan v. State, 129 Ga. App. 653, 654 (2) (200 SE2d 474); Strickland v. State, 137 Ga. App. 419 (1) (224 SE2d 87); Johnson v. State, 137 Ga. App. 308 (1) (223 SE2d 500).

Judgment affirmed.


Bell, C. J., and Smith, J., concur.